DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2018/0192142) in view of Qu et al. (US 10715881), and further in view of Kelly et al. (US 2019/0132275).

Claim 1, Paul teaches a method of displaying comments relative to video frames, comprising: 
“sending message data by a first client computing device (i.e. one or more viewers), wherein the message data comprise a comment on a video item (i.e. comments) and is sent by the first client computing device when the first client computing device is in a first state among a plurality of states (i.e. viewing live stream), wherein the message data corresponds to an original bullet screen” (i.e. default comments stream), and the bullet screens are comments moving across video frames of the video item (fig. 2), wherein the first state is a state in which display of the bullet screens on the first client computing device is triggered by sending the message data (i.e. notification of live stream) from the first client computing device (figs. 2A-2B; p. 0020, 0038, 0046); 
receiving bullet screen data, (204) wherein the bullet screen data comprise comments on the video item sent by the first client computing device and other client computing devices (i.e. viewers) (figs 2A-B; p. 0026, 0038); 
determining echo bullet screens among the received bullet screen data (i.e. comments and reactions) based on a determination that a plurality of comments on the video item corresponding to the echo bullet screens were sent during a predetermined period (i.e. during live stream) associated with a time of sending the message data by the first client computing device (figs. 2A-2B; p. 0020, 0038, 0046);
displaying the original bullet screen (i.e. comments on live video) corresponding to the message data sent by the first client computing device and the echo bullet screens (i.e. ‘liking’ comments or reacting to comments) corresponding to the plurality of comments (fig. 2A-2B; p. 0038, 0045); and 
Paul is silent regarding the specific feature of:
“wherein the plurality of states are associated with a function of displaying bullet screens”.
determining echo bullet screens among the received bullet screen data based on a determination that a plurality of comments on the video item corresponding to the echo bullet screens were sent during a predetermined period associated with a time of sending the message data by the first client computing device; and
“wherein only the original bullet screen and the echo bullet screens are displayed on the first client computing device when the first client computing device is in the first state among the plurality of states”.
Qu teaches a method of displaying comments relative to video frames, comprising: 
“wherein the plurality of states (i.e. call to action options during live stream) are associated with a function of displaying bullet screens” (i.e. reactions)” (fig. 3A; col. 17-18, lines 41-41).
 “wherein only the original bullet screen and the echo bullet screens are displayed on the first client computing device when the first client computing device is in the first state among the plurality of states” (i.e. original live stream will just show reactions and no prizes when there is no engagement display) (fig. 3A; col. 17-18, lines 41-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided to have provided engagement with live streams as taught by Qu to the system of Paul to provide an incentive to interact with live streams (col. 17-18, lines 41-1-41).
As an additional rejection Kelly teaches the specific features of:
“the bullet screens are comments moving across video frames of the video item (602), wherein the first state is a state in which display of the bullet screens on the first client computing device is triggered by sending the message data (i.e. starting/hosting live stream) from the first client computing device” (i.e. host user begins sending live stream then users may comment) (p. 0060-0062).
determining echo bullet screens among the received bullet screen data based on a determination that a plurality of comments on the video item corresponding to the echo bullet screens were sent during a predetermined period (i.e. during live stream) associated with a time of sending the message data by the first client computing device (i.e. starting live stream) (0060-0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided to have provided comments during live streaming as taught by Kelly to the system of Paul to allow for users to interact with the live stream (p. 0060).

Claim 2, Paul teaches the method of claim 1, wherein the plurality of states comprise the first state, a second state, and a third state, wherein the first state is a state in which only the bullet screen and the echo bullet screens are displayed (i.e. one or more elements missing), the second state is a state in which no bullet screen is displayed (i.e. one or more elements missing), and the third state is a state in which all bullet screens are displayed (i.e. maximized user interface) (p. 0060). 

Claim 3, Paul teaches the method of claim 1, further comprising: 
determining one or more bullet screens among the echo bullet screens by comparing a semantic meaning of the original bullet screen and a semantic meaning of each of the echo bullet screens (i.e. reactions) corresponding to the plurality of comments, wherein the bullet screen and the determined one or more bullet screens have similar semantic meanings (i.e. viewers can comment and/or submit reactions) (figs 2A-B, 5A-B; p. 0038, 0056, 0060).

Claim 8 is analyzed and interpreted as an apparatus of claim 1.
Claim 9 is analyzed and interpreted as an apparatus of claim 2.
Claim 10 is analyzed and interpreted as an apparatus of claim 3.

Claim 15 recites “a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution” perform the step of claim 1. Paul teaches “a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution” perform the step of claim 1 (p. 0107).
Claim 16 recites “a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution” perform the step of claim 2. Paul teaches “a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution” perform the step of claim 2 (p. 0107).
Claim 17 recites “a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution” perform the step of claim 3. Paul teaches “a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution” perform the step of claim 3 (p. 0107).

Claim 4-6, 11-13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2018/0192142) in view of Qu et al. (US 10715881), and further in view of Kelly et al. (US 2019/0132275), and further in view of Cornell (US 2019/0141402).

Claim 4, Paul is silent regarding the method of claim 3, wherein transparency values of the determined one or more bullet screens are lower than transparency values of other echo bullet screens. 
Cornell teaches the method of claim 3, wherein transparency values of the determined one or more bullet screens are lower than transparency values of other echo bullet screens (fig. 6; p. 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided overlays capable of transparency as taught by Cornell to the system of Paul to prevent interference with visibility (p. 0054).

Claim 5, Paul is silent regarding the method of claim 3, wherein transparency values of at least the determined one or more bullet screens or other echo bullet screens change from a low value to a high value. 
Cornell teaches the method of claim 3, wherein transparency values of at least the determined one or more bullet screens or other echo bullet screens change from a low value to a high value (i.e. depending on placement) (fig. 6; p. 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided overlays capable of transparency as taught by Cornell to the system of Paul to prevent interference with visibility (p. 0054).

Claim 6, Paul teaches the method of claim 3, further comprising: 
displaying, by the first client computing device, the bullet screen and the determined one or more original bullet screens only (i.e. comments section plus one or more other elements) (p. 0060). 

Claim 11 is analyzed and interpreted as an apparatus of claim 4.
Claim 12 is analyzed and interpreted as an apparatus of claim 5.
Claim 13 is analyzed and interpreted as an apparatus of claim 6.

Claim 18 recites “a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution” perform the step of claim 4. Paul teaches “a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution” perform the step of claim 4 (p. 0107).
Claim 19 recites “a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution” perform the step of claim 5. Paul teaches “a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution” perform the step of claim 5 (p. 0107).

Claim 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2018/0192142) in view of Qu et al. (US 10715881), and further in view of Kelly et al. (US 2019/0132275), and further in view of Aiken et al. (US 2011/0167360).

Claim 7, Paul is silent regarding the method of claim 1, wherein the predetermined period is from 30 seconds before the time of sending the message data by the first client computing device to 30 seconds after the time of sending the message data by the first client computing device. 
Aiken teaches the method of claim 1, wherein the predetermined period is from 30 seconds before the time of sending the message data by the first client computing device to 30 seconds after the time of sending the message data by the first client computing device (i.e. overlay message fade as received) (p. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided fade time period for overlays as taught by Aiken to the system of Paul to limited obstruction of view (p. 0039).

Claim 14 is analyzed and interpreted as an apparatus of claim 7.

Claim 20 recites “a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution” perform the step of claim 7. Paul teaches “a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution” perform the step of claim 7 (p. 0107).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-20 are rejected.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        8/26/2022